Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on July 20, 2020.
Claims 1-19 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Divya A Patel. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase(s), “finishing time” of claim(s) 1-2, 6-8, and 12-13, is/are phrases not adequately defined in the specifications. It seems as though the “finishing time” is any time measurement. It is first mentioned in [0005] of the specification but it does not have enough included to clearly define the phrase. It would not be obvious to one of ordinary skill in the art as there is no descriptor in the specifications that explain how the “finishing time” works. Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant has full possession of the invention at the time of filing (i.e. the original disclosure fails to provide adequate written description to support the claimed invention as a whole). As currently presented, claims 1, 2, 6-8, and 12-13 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. As such, a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for lack of written description must be made. See MPEP §2161.01-§2163.07(b). In view of the above, claim(s) 3-5, 9-11, and 14-19 are also rejected as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 2, 6-8, and 12-13 specifically, recite the limitation “finishing time,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “finishing time” here. As currently presented, claims 1, 2, 6-8, and 12-13 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. It is interpreted as if the “finishing time” is any time measurement. In view of the above, claim(s) 3-5, 9-11, and 14-19 are also rejected as being dependent on the rejected base claim and for failing to cure the deficiencies listed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al. (US20150039157), hereinafter Wolfe, in view of Hance et al. (US20190066041), hereinafter Hance.
Regarding claim 1:
While Wolfe discloses: 
An autonomous mobile vehicle system; (see at least [0005])
machines at different locations within a facility processing parts; (see at least [0005])
a docking station within the facility; (see at least [0061])
an autonomous mobile vehicle movable within the facility between the machines and the docking station; (see at least [0005] and [0078])
a system control module for guiding the autonomous mobile vehicle within the facility between the machines and the docking station, the system control module includes a system communication module communicatively coupled to the autonomous mobile vehicle, the system control module including a system controller; (see at least [0061] and [0090])
one or more processors configured to determine a finishing time of a machine process of a first machine of the machines; (see at least [0064])
one or more processors configured to determine a travel time of the autonomous mobile vehicle to the first machine; (see at least [0064])
one or more processors configured to send a request to the autonomous mobile vehicle based on the finishing time of the machine process of the first machine and the travel time of the autonomous mobile vehicle to the first machine and placing the request in the queue of the autonomous mobile vehicle; (see at least [0043])
one or more processors configured to determine if the request from the first machine has higher priority than other requests in the queue, wherein, if the request from the first machine has higher priority, the system controller sends the autonomous mobile vehicle to the first machine; (see at least [0010] and [0018])
Wolf does not specifically state autonomous robot request handling, however Hance teaches:
one or more processors configured to determine if the request from the first machine has a shorter estimated finishing time than requests from other machines, wherein if the request from the first machine has a shorter finishing time, the system controller sends the autonomous mobile vehicle to the first machine, and wherein if the request from the first machine does not have a shorter finishing time, the system controller sends the autonomous mobile vehicle to the machine with the shortest finishing time; (see at least [0043])
Hance into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include autonomous robot request handling as taught by Hance, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7:
Wolf discloses:
A method of operating an autonomous mobile vehicle between machines of a logistic facility; (see at least [0013])
With respect to the remainder of claim 7, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 7 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation(s), therefore, 7 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 2:
While Wolfe discloses autonomous robot management, Wolfe does not specifically state autonomous robot request handling, however Hance teaches:
wherein the system controller sends the request when the finishing time of the first machine is less than the travel time of the autonomous mobile vehicle to the first machine; (see at least [0043])
Hance into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include autonomous robot request handling as taught by Hance, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8:
With respect to claim(s) 8, all limitations have been analyzed in view of claim(s) 2 and it has been determined that claim(s) 8 do/does not teach or define any other new limitations beyond those recited in claim(s) 2 therefore, claim(s) 8 is/are also rejected over the same rationale as claim(s) 2.
Regarding claim 3:
Wolfe discloses:
wherein the system controller includes one or more processors configured to determine if the autonomous mobile vehicle is available, the system controller sending the request if the autonomous mobile vehicle is available; (see at least [0064])
Regarding claim 9:
With respect to claim(s) 9, all limitations have been analyzed in view of claim(s) 3 and it has been determined that claim(s) 9 do/does not teach or define any other new limitations beyond those recited in claim(s) 3 therefore, claim(s) 9 is/are also rejected over the same rationale as claim(s) 3.
Regarding claim 4:
Wolfe 
wherein the system controller includes one or more processors configured to determine if the autonomous mobile vehicle is sufficiently charged; (see at least [0072])
Regarding claim 10:
With respect to claim(s) 10, all limitations have been analyzed in view of claim(s) 4 and it has been determined that claim(s) 10 do/does not teach or define any other new limitations beyond those recited in claim(s) 4 therefore, claim(s) 10 is/are also rejected over the same rationale as claim(s) 4.
Regarding claim 5:
While Wolfe discloses autonomous robot management, Wolfe does not specifically state autonomous robot request handling, however Hance teaches:
wherein the system controller includes one or more processors configured to determine if the autonomous mobile vehicle has other requests in the queue, wherein if the autonomous mobile vehicle does not have other requests in the queue, then the system controller sends the autonomous mobile vehicle to the first machine; (see at least [0028] and [0055])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hance into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include autonomous robot request handling as taught by Hance, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11:
claim(s) 11, all limitations have been analyzed in view of claim(s) 5 and it has been determined that claim(s) 11 do/does not teach or define any other new limitations beyond those recited in claim(s) 5 therefore, claim(s) 11 is/are also rejected over the same rationale as claim(s) 5.
Regarding claim 6:
While Wolfe discloses:
one or more processors configured to determine if the request from the second machine has higher priority than other requests in the queue, wherein, if the request from the second machine has higher priority, the autonomous mobile vehicle is sent to the second machine; (see at least [0010] and [0018])
Wolfe does not specifically state autonomous robot request handling, however Hance teaches:
one or more processors configured to determine a finishing time of a machine process of a second machine of the machines; (see at least [0043])
one or more processors configured to determine a travel time of the autonomous mobile vehicle to the second machine; (see at least [0043]) 
one or more processors configured to send a request to the autonomous mobile vehicle based on the finishing time of the machine process of the second machine and the travel time of the autonomous mobile vehicle to the second machine and placing the request in the queue of the autonomous mobile vehicle; (see at least [0043])
one or more processors configured to determine if the request from the second machine has a shorter estimated finishing time than requests from other machines, wherein if the request from the second machine has a shorter finishing time, the autonomous mobile vehicle is sent to the second machine, and wherein if the request from the second machine does not have a shorter finishing time, the autonomous mobile vehicle is sent to the machine with the shortest finishing time; (see at least [0043])
Hance into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include autonomous robot request handling as taught by Hance, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12:
With respect to claim(s) 12, all limitations have been analyzed in view of claim(s) 6 and it has been determined that claim(s) 12 do/does not teach or define any other new limitations beyond those recited in claim(s) 6 therefore, claim(s) 12 is/are also rejected over the same rationale as claim(s) 6.
Regarding claim 13:
While Wolfe discloses:
A method of planning an autonomous mobile vehicle operation between processing machines of a logistic facility and a docking station of the logistic facility; (see at least [0013])
determining first finishing times of machine processes of the processing machines with the docking station at a first simulated position; (see at least [0064])
determining first travel times of the autonomous mobile vehicle between the processing machines and the docking station at the first simulated position; (see at least [0064])
Wolfe does not specifically state autonomous robot request handling, however Hance
determining second finishing times of machine processes of the processing machines with the docking station at a second simulated position; (see at least [0043])
determining second travel times of the autonomous mobile vehicle between the processing machines and the docking station at the second simulated position; (see at least [0043])
determining a first autonomous mobile vehicle utilization rate based on the first finishing times and first travel times; (see at least [0036] and [0176])
determining a second autonomous mobile vehicle utilization rate based on the second finishing times and second travel times; (see at least [0036] and [0176])
comparing the first autonomous mobile vehicle utilization rate and the second autonomous mobile vehicle utilization rate and planning a logistic facility layout based on which of the first autonomous mobile vehicle utilization rate and the second autonomous mobile vehicle utilization rate is lower; (see at least [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hance into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include autonomous robot request handling as taught by Hance, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable. 
Regarding claim 16:
Wolfe discloses autonomous robot management, Wolfe does not specifically state autonomous robot utilization, however Hance teaches:
determining a first docking time of the autonomous mobile vehicle in the docking station in the first simulated position, the first autonomous mobile vehicle utilization rate being based on the first docking time of the autonomous mobile vehicle at the docking station; (see at least [0024])
determining a second docking time of the autonomous mobile vehicle in the docking station in the second simulated position, the second autonomous mobile vehicle utilization rate being based on the second docking time of the autonomous mobile vehicle at the docking station; (see at least [0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hance into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include autonomous robot utilization as taught by Hance, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 17:
While Wolfe discloses autonomous robot management, Wolfe does not specifically state autonomous robot utilization, however Hance
further comprising determining processing times of the autonomous mobile vehicle at the processing machines, the first and second utilization rates being based on the processing times; (see at least [0024] and [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hance into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include autonomous robot utilization as taught by Hance, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18:
While Wolfe discloses autonomous robot management, Wolfe does not specifically state autonomous robot utilization, however Hance teaches:
further comprising determining a prioritization schedule of processing tasks between the processing machines and the docking station; (see at least [0050] and [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hance into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include autonomous robot utilization as taught by Hance, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective 
Regarding claim 19:
While Wolfe discloses autonomous robot management, Wolfe does not specifically state autonomous robot utilization, however Hance teaches:
further comprising determining a first total travel distance of the autonomous mobile vehicle with the docking station at the first simulated position and determining a second total travel distance of the autonomous mobile vehicle with the docking station at the second simulated position, wherein the first and second utilization rates are based on the first and second total travel distances; (see at least [0156])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hance into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include autonomous robot utilization as taught by Hance, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al. (US20150039157), hereinafter Wolfe, in view of Hance et al. (US20190066041), hereinafter Hance, and in further view of Galluzzo et al. (US20200316786), hereinafter Galluzzo.
Regarding claim 14:
Wolfe discloses autonomous robot management, Wolfe does not specifically state autonomous robot distancing and processing, however Galluzzo teaches:
wherein the processing machines include a first processing machine, the first processing machine being a critical processing machine, the docking station being located a first distance from the first processing machine at the first simulated position, the docking station being located a second distance from the first processing machine at the second simulated position, the second distance being greater than the first distance, the first and second travel times being based on the first distance and the second distance such that the first and second autonomous mobile vehicle utilization rates are affected by the first and second distances; (see at least [0082])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Galluzzo into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include distancing and processing as taught by Galluzzo, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 15:
While Wolfe discloses autonomous robot management, Wolfe does not specifically state autonomous robot distancing and processing, however Galluzzo teaches:
wherein the processing machines include a first processing machine and a second processing machine, the docking station at the first simulated position being located a first distance from the first processing machine and a second distance from the second processing machine, the docking station at the second simulated position being located a third distance from the first processing machine and a fourth distance from the second processing machine, the first travel times being based on the first distance and the second distance such that the first autonomous mobile vehicle utilization rate is affected by the first and second distances, the second travel times being based on the third distance and the fourth distance such that the second autonomous mobile vehicle utilization rate is affected by the third and fourth distances; (see at least [0082])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Galluzzo into the invention of Wolfe to not only include autonomous robot management as Wolfe discloses but also include distancing and processing as taught by Galluzzo, with a motivation of creating a more robust system that is more efficient. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/               Examiner, Art Unit 3669                                                                                                                                                                                         

/JESS WHITTINGTON/               Examiner, Art Unit 3669